716 S.E.2d 578 (2011)
311 Ga. App. 511
ATHENS-CLARKE COUNTY BOARD OF TAX ASSESSORS
v.
NUCI PHILLIPS MEMORIAL FOUNDATION, INC.
No. A09A1480.
Court of Appeals of Georgia.
August 25, 2011.
Amy S. Gellins, Athens, William C. Berryman Jr., for appellant.
*579 Timmons, Warnes & Anderson, James C. Warnes II, Athens, for appellee.
SMITH, Presiding Judge.
In Nuci Phillips Memorial Foundation v. Athens-Clarke County Bd. of Tax Assessors, 288 Ga. 380, 703 S.E.2d 648 (2010), the Supreme Court reversed the judgment of this court. We therefore vacate our earlier opinion and adopt the judgment of the Supreme Court as the opinion of this court.
Judgment affirmed.
PHIPPS, P.J., and DILLARD, J., concur.